Citation Nr: 0313480	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
bronchospastic disorder with exertional asthma subsequent to 
August 9, 2001.

2.  Entitlement to an evaluation in excess of 10 percent for 
bronchospastic disorder with exertional asthma from October 
1, 1998 to August 9, 2001.

3.  Entitlement to an evaluation in excess of 30 percent for 
bronchospastic disorder with exertional asthma prior to 
October 1, 1998.

4.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder (minor) arthralgia subsequent to April 22, 
2002.

5.  Entitlement to a compensable evaluation left shoulder 
(minor) arthralgia from October 1, 1998 to April 22, 2002.

6.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder (minor) arthralgia prior to October 1, 1998.

7.  Entitlement to service connection for disc herniation of 
C5-6 and disc bulge at T7-8 and T8-9 as secondary to service 
connected left shoulder arthralgia.

8.  Entitlement to service connection for a cardiovascular 
disorder on a direct basis, or alternatively, as secondary to 
service connected bronchospastic disorder with exertional 
asthma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
September 1991.

This appeal arose from a February 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claims of 
service-connection for disc herniation at C5-6 and disc bulge 
at T7-8 and T8-9 and mild mitral valve prolapse and a mildly 
calcified aortic valve, claimed a heart disorder.  Increased 
evaluations for bronchospastic disorder with exertional 
asthma and left shoulder arthralgia were also denied.

In a July 1998 rating decision, the RO decreased the 
evaluation for bronchospastic disorder with exertional asthma 
from 30 percent to 10 percent and the evaluation for left 
shoulder arthralgia from 20 percent to 0 percent.  This 
rating action was effective October 1, 1998.  The Board 
remanded the claims to the RO in February 2001 for further 
development.  In a rating decision dated October 2002, the RO 
increased the evaluation for bronchospastic disorder with 
exertional asthma to 60 percent effective August 9, 2001, and 
increased the evaluation for left shoulder arthralgia (minor) 
to 20 percent effective April 22, 2002.  The RO denied the 
remainder of the claims, and has returned the case to the 
Board for further appellate review.


REMAND

In a statement received in June 2002, the veteran indicated 
that he had a claim for disability benefits pending before 
the Social Security Administration (SSA).  The Board is 
required to obtain these records prior to any further 
adjudication.  

In the most recent rating decision dated October 16, 2002, 
the RO assigned a 60 percent rating for bronchospastic 
disorder with exertional asthma under Diagnostic Code 6699-
6600.  As noted by the RO, one finding independently 
supportive of a 100 percent rating would be a maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation).  The 
April 2002 VA examination does not address a finding for 
maximum oxygen consumption expressed in ml/kg/min, and must 
be returned as inadequate for rating purposes.  38 C.F.R. § 
4.2 (2002).  See Abernathy v. Principi, 3 Vet. App. 461 
(1992).  

Additionally, the April 2002 VA joints examination provided 
opinion that the veteran manifested arthralgia of the left 
shoulder with functional loss due to pain.  The examiner, 
however, did not provide any opinion regarding the extent of 
functional loss due to pain, such as additional limitation of 
motion due to flare-ups.  In February 1998, a VA examiner did 
provide opinion that the veteran would manifest an additional 
"10% functional impairment during flare-ups," but that 
examination finding was greater than 5 years ago.  Since that 
time, the veteran has alleged that his left shoulder symptoms 
have worsened.  Therefore, the Board also finds that the 
April 2002 VA joints examination must also be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2 (2002).  See 
Abernathy, 3 Vet. App. 461 (1992).  

Finally, the veteran has recently argued that his 
cardiovascular disorder, recently diagnosed as congestive 
heart failure, results from a viral infection in service.  
The Board finds that his recent claim for service connection 
for a cardiovascular disorder on a direct basis is 
inextricably intertwined with the secondary service 
connection claim on appeal.  Because the underlying facts of 
these claims are so intimately connected, and in the 
interests of judicial economy and avoidance of piecemeal 
litigation, the Board finds that they should be appealed and 
considered together.  Smith v. Gober, 236 F.3d. 1370 (Fed. 
Cir. 2001).  

Accordingly, this issue is REMANDED for the following action.

1.  The RO must provide the veteran with 
notice which complies with the provisions of 
38 U.S.C.A. § 5103 on all of his claims.  The 
RO should also review the claims file and 
ensure that all other notification and 
development action required by the VCAA is 
completed.  See 38 U.S.C. §§ 5102,5103A, and 
5107 (West 2002).

2.  The RO should obtain all documents 
relative to the veteran's claim for disability 
benefits from SSA.  The RO should also obtain 
the veteran's VA clinical records since 
December 1999.

3.  The veteran should then be afforded a 
comprehensive VA pulmonary examination to 
determine the extent and severity of his 
service connected bronchospastic disorder with 
exertional asthma.  The claims folder should 
be made available to the examiner for review 
before examination. All necessary tests and 
studies, including PFT, should be performed 
and clinical manifestations should be reported 
in detail.  Findings should specifically and 
clearly include readings for FEV-1, FEV-1/FVC, 
and DLCO (SB), and maximum exercise capacity 
set forth in ml/kg/min oxygen consumption 
(with cardiorespiratory and/or respiratory 
limit).  It should also be noted whether the 
veteran experiences any cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, episode(s) of acute respiratory 
failure, or whether he requires outpatient 
oxygen therapy.

4.  The RO should also schedule the veteran 
for VA orthopedic examination for the purpose 
of determining the current severity of his 
left shoulder disability.  In addition to 
addressing the range of motion of the left 
shoulder, the examiner is requested to 
specifically address the extent, if any, of 
functional loss of use of the left shoulder 
due to pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be portrayed in 
terms of degrees of additional loss of motion.  
The claims folder and a copy of this remand 
must be made available to the examiner prior 
to the examination for review

5.  Thereafter, the RO should readjudicate the 
claims on appeal, to include the issue of 
whether the veteran is entitled to service 
connection for a cardiovascular disorder on a 
direct basis.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


